Citation Nr: 0534264	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with right lower extremity 
radiation, claimed as secondary to service connected fracture 
of the right ankle.

2.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for recurrent 
dislocation of the left shoulder, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was previously before the Board in 
August 2004, and was remanded for additional development and 
readjudication.  


FINDINGS OF FACT

1.  Medical records do not provide evidence or a medical 
opinion that the veteran's current lumbar disc disease, first 
demonstrated many years after discharge from service, is 
etiologically related to military service or to any service-
connected disability.

2.  The veteran's service-connected right ankle fracture 
residuals are currently manifested by pain and weakness, 
without evidence of functional limitation that is productive 
of severe disability.

3.  The veteran's service-connected left shoulder disability 
is manifested by subjective complaints of pain, which, at 
most, limits forward flexion to 100 degrees and abduction to 
100 degrees.



CONCLUSION OF LAW

1.  The veteran is not shown to have degenerative disc 
disease of the lumbar spine with right lower extremity 
radiation which was incurred in or aggravated by active 
military service or is secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The criteria for an increased evaluation for right ankle 
fracture residuals are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2005).

3.  The criteria for an increased evaluation for left 
shoulder arthralgia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The veteran's claim was received in December 2000.  The 
record reflects that he and his representative were provided 
with copies of the August 2001 rating decision; the October 
2002 statement of the case; and the supplemental statements 
of the case issued in September 2003 and June 2005.  By way 
of these documents, the veteran was informed of the evidence 
needed to support his claims for service connection and 
increased ratings.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claims, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letter dated in August 2004, the RO advised the veteran of 
the criteria for establishing his claims, the types of 
evidence necessary to prove his claims, the information 
necessary for VA to assist him in developing his claims, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-Federal private treatment records he identified as 
related to his claims, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.  Thus, the contents of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records, and the reports 
of VA examinations in July 2001 and August 2003 have been 
obtained and associated with the claims file.  The veteran 
was offered an opportunity to present testimony at a hearing 
in this case, but declined.  The veteran does not assert that 
there is additional evidence to be obtained or that there is 
a request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claims.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2005).


B.  Factual Background

Service medical records are entirely negative for evidence of 
a back injury.  No pertinent complaints or findings were 
recorded on examination conducted in 1972, prior to 
separation from service.  

Post-service medical records show that in October 1999 the 
veteran underwent a fitness-for-duty examination at the 
request of his employer, the US Postal Service.  The examiner 
reported the veteran had a history of multiple injuries to 
the lower back, both in service and after service in his job 
as a letter carrier.  X-rays at that time showed good 
alignment of the spine with no significant decrease in disc 
spaces.  There was no evidence of spondylolysis or 
spondylolisthesis.  An April 1990 MRI showed a small left L1-
2 intervertebral disc herniation, with no evidence of spinal 
stenosis or other abnormality and no mention of disc bulges.  
However, an October 1997 MRI showed broad-based posterior 
disc bulges at L3-4 and L4-5 and a minimal annular bulge at 
L2-3.  

On VA examination in July 2001, the examiner noted the 
veteran's history of a dislocated left shoulder with surgical 
repair in 1972, and history of right ankle fracture.  His 
current complaints were of pain and numbness in the left 
shoulder and pain and weakness in the right ankle.  He also 
gave a history of low back pain since 1997.  The veteran had 
been employed from 1988 to 2000 as a mail carrier, walking 
10-12 miles daily, but discontinued that in 2000 due to back 
problems.  

Examination of the back revealed limitation of motion, 
tenderness, positive straight leg raising, and muscle spasm.  
The examiner concluded the back pain was a degenerative 
problem and not secondary to the antecedent problems with the 
right ankle.  The examiner noted the veteran had been able to 
work for many years walking 10 to 12 miles a day as a mail 
carrier, and therefore concluded that the ankle fracture and 
back problem were not interrelated.  The clinical impression 
was degenerative arthritis and degenerative disc disease, 
with right-side radicular radiation.  

Examination of the left shoulder revealed limitation of 
motion secondary to pain.  There was tenderness about the 
left bicipital groove, of a minimal degree.  There was no 
local heat or effusion.  The clinical impression was status 
post repair left shoulder dislocation with subsequent minimal 
limitation of motion, stable with only minimal disability.

Examination of the right ankle showed moderate periarticular 
thickening.  The veteran could flex the right ankle to 30 
degrees and extend to 30 degrees, both of which produced 
pain.  Internal and external rotation of the ankle was 
achieved to 10 degrees with pain.  The clinical impression 
was status post right ankle fracture with traumatic 
arthritis, with moderate symptoms and moderate disability.  

On VA examination in August 2003, the veteran complained of 
severe and progressive left shoulder pain, described as 8/10 
in severity.  He takes medication twice a day for some degree 
of pain control.  He has diminished strength in the left hand 
and cannot lift over 10 pounds.  On examination there was a 
17-centimeter vertical scar about the superior aspect of the 
left shoulder extending in to the left axilla.  The shoulder 
flexion was to 100 degrees, extension to 30 degrees, 
abduction to 100 degrees, external rotation to 70 degrees, 
and internal rotation to 80 degrees, all of which produced 
pain.  There was tenderness to palpation of the left 
bicipital groove.  Left hand grip was slightly less than that 
of the right.  Tendon reflexes at the elbow level were 
normal, but absent at the wrist level.  There was diminished 
sensation to pinprick and vibratory stimulation of the 
entirety of the left arm. 
X-rays showed degenerative changes involving the left 
shoulder joint, with minimal osteophyte formation.  The 
clinical impression was left shoulder dislocation with 
operative repair in 1972 with shoulder pain, decreased range 
of motion, and moderate disability with progression.  

The veteran also complained of right ankle pain, also 
described as 8/10 in severity.  He used a cane, and limped on 
the right foot.  He reported morning swelling, instability, 
and numbness.  On examination there was moderate lateral 
periarticular thickening and tenderness about the lateral 
malleolus.  He could dorsiflex to 20 degrees and plantar flex 
to 30 degrees, inversion was to 30 degrees and eversion to 10 
degrees, all of which produced pain.  There was some weakness 
in dorsiflexion of the right foot.  X-rays showed mild 
degrees of degenerative changes noted, with small medial 
osteophytes at the right ankle joint.  The clinical 
impression was traumatic and degenerative arthritis of the 
right ankle with past history of fracture, moderate 
disability with progression.  

The remaining records show the veteran continued to be 
treated for ongoing low back pain.  In June 2003, he gave a 
history of a work-related back injury in 1997, with low back 
pain since that time.  The pain was tolerable until 2000, 
when he bent over to lift a heavy parcel, and since that time 
he had experienced low back pain that radiated into his right 
leg.  These records are otherwise negative for complaints 
pertaining to the left shoulder or right ankle.  

C.  Laws and Regulations for Service Connection 

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

The Court has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of section 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such disability.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted on the basis of section 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that post-service symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require medical expertise to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, and as pertinent in the present case, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

Lumbar disc disease

The veteran is currently service connected for a right ankle 
disability, rated as 10 percent disabling.  

Service medical records fail to reveal any significant injury 
to the back.  As such, they do not affirmatively establish 
that his current back disability had its onset during 
military service.

Moreover, no medical expert statement or report of record has 
suggested that the veteran's current back disability first 
began during military service, or within one year thereafter.  
The earliest recorded medical history places the presence of 
pertinent complaints in 1997, about 25 years after his 
separation from active service in 1972.  This date leaves a 
significant gap between service and the initial confirmation 
of disc disease, with no clinical support for acute or 
inferred manifestations or continued symptoms.  That is, 
there is no competent evidence of a low back disability 
immediately following service, and chronicity and continuity 
of symptomatology is not established.  38 C.F.R. § 3.303(b); 
Savage, at 498.  Rather, it is clear upon review of the 
record that the veteran suffered at least one significant 
post-service injury to his back, in 1997.

Although a private physician noted the veteran's reported 
history of back injury during service, he did not 
specifically attribute the veteran's present impairment to 
his military service.  Moreover, the Board finds that the 
1999 private medical report was based on the veteran's self-
reported history without a review of his claims file.  The 
examiner did not indicate any source, independent of the 
veteran, regarding his medical history pertaining to any back 
injuries during service.  Therefore, the Board can only 
conclude that the veteran himself reported this medical 
history to the examiner.  This particular medical opinion, in 
context, is merely the recordation of the history as related 
by the veteran, and does not represent a medical conclusion 
or opinion by the author.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).  Moreover medical opinions, which are based on an 
inaccurate factual premise, carry no probative weight.  See 
Kightly v. Brown, 6 Vet. App. 200-205-6 (1994).  

To the extent that the veteran is claiming service connection 
for lumbar disc disease on a secondary basis, the Board finds 
that the post-service medical evidence fails to indicate that 
the service-connected right ankle disability played a 
significant role in the development or worsening of it.  The 
single competent medical opinion in the record conclusively 
found that there was no medical basis for holding that the 
veteran's claimed lumbar disc disease and his service-
connected right ankle disability were etiologically or 
causally associated.  In rendering his opinion, the VA 
physician took into consideration the veteran's previous 
medical history.  Thus, the Board finds that there is no 
medical basis for holding that the veteran's claimed lumbar 
disc disease and any service-connected disability are 
related.  This also refutes any grant of service connection 
on the basis of the judicial precedent in Allen, which would 
be permitted if any service-connected disability were causing 
aggravation of the lumbar disc disease, a relationship which 
must be shown by professional evidence.

The Board notes that the veteran was given an opportunity to 
obtain and submit a medical opinion for consideration in his 
appeal.  No additional evidence was subsequently submitted to 
VA.  Therefore, the only evidence which relates the veteran's 
current lumbar disc disease to service are his own 
contentions.  Nothing on file shows that he has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  Further, the Board 
finds the actual service medical records are more probative 
than the veteran's own statements as to the incurrence of a 
back disability during service.  Simply put, there is no 
evidence beyond his own statements that he injured his back 
during service, and records which would be expected to 
corroborate his account, service medical records, do not do 
so.  

Here, the weight of the evidence is against the veteran's 
claim.  Consequently, the Board must conclude that the claims 
folder contains no competent evidence associating the 
veteran's disc disease, which was first documented 25 years 
after his separation from service, to his active military 
duty.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has lumbar disc disease, 
which is traceable to his military service, either having its 
onset during service, as the product of continued symptoms 
since service, or as secondary to an already service-
connected disability.  As a result, the preponderance of the 
evidence is against the claim, and it must be denied.

D.  Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S .C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2005), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be adequately explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 
2 Vet. App. 525, 529 (1992).

1. Right ankle

Historically, it appears that the RO assigned a 
noncompensable evaluation for the right ankle under 
Diagnostic Code (DC) 5299, noting that there were almost no 
fracture residuals present.  Since currently the primary 
residual of the veteran's right ankle injury appears to be 
arthritis, and as there is evidence of some limitation of 
right ankle motion, the Board finds that the right ankle 
disability should be evaluated under 38 C.F.R. § 4.71a, DC 
5010, which in turn requires rating under limitation of 
motion.  A 10 percent evaluation was assigned pursuant to DCs 
5010-5284 for moderate limitation of motion of the ankle.  It 
is unclear how this determination was made.  The Board 
determines, however, that the correct Diagnostic Codes are 
5010 and 5271.  

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under DC 5003, degenerative arthritis, if established 
by X-ray findings, is to be rated under the appropriate 
diagnostic code on the basis of limitation of motion of the 
affected joint, if limitation of motion has been shown.  

The veteran's service-connected right ankle disability has 
also been rated by the RO under the provisions of Diagnostic 
Code 5271 (limitation of motion of the ankle).  Under that 
code, a rating of 10 percent is warranted where the evidence 
shows moderate limitation of ankle motion.  A 20 percent 
rating is warranted where the evidence shows marked 
limitation of ankle motion.  38 C.F.R. § 4.71a (2005).  

The normal range of ankle motion is from 0 degrees to 20 
degrees of dorsiflexion and from 0 degrees to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  

While the veteran has residuals of a right ankle fracture, 
the evidence falls short of demonstrating a marked degree of 
disability.  Although he has significant symptomatology 
associated with the right ankle disability, it does not 
appear that he sought VA treatment for this disability and 
did not complain of this problem during treatment for other 
problems.  Recent VA examinations show at most mild to 
moderate clinical findings, comprised essentially of 
complaints of pain and limitation of motion.  The veteran 
takes no medications for his right ankle condition, and there 
is no apparent evidence of flare-ups.  He uses no special 
footwear or shoe inserts, but does use a cane.  Therefore, 
the evidence of record shows that the veteran's right ankle 
residuals are no more than moderate in severity and do not 
suggest that a 20 percent rating is warranted under DC 5271.  

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to recognize 
further functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, there is evidence of painful motion and weakness, 
which could further limit functional ability during flare-
ups.  However, neither the veteran nor the examiner 
established that pain or flare-ups result in functional loss 
that would equate to marked limitation of motion of the right 
ankle.  Although the effect of the veteran's pain must be 
considered when making a rating determination, under the 
circumstances of this case the Rating Schedule does not 
require a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet.App. 194 (1997).

The Board notes that the veteran has indicated that right 
ankle is more disabling than the current rating reflects, and 
he is competent to describe readily visible and personally 
identifiable symptoms.  However, the evidence does not reveal 
that he possesses the requisite medical knowledge or 
education to make medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  

The Board also finds that no other diagnostic code pertaining 
to the ankle would afford the veteran a higher disability 
evaluation.  In the absence of ankylosis, Diagnostic Codes 
5270 and 5272 are not for application.  Similarly, without 
evidence of malunion of the os calcis, astragalus, or 
astragalectomy, DCs 5273 and 5274 are not for application. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the Rating Schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular Rating Schedule.  
Specifically, there has been no demonstration of 
circumstances such as frequent hospitalization, or marked 
interference with employment, so as to render the applicable 
schedular criteria inapplicable.  Indeed, despite the 
veteran's complaints, clinical treatment reports of record do 
not reflect a unique disability status.

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted.  
Therefore a preponderance of the evidence is against the 
veteran's claim and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).

2.  Left shoulder

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a 
(2005).  Normal ranges of upper extremity motion are defined 
by VA regulation as follows: forward elevation (flexion) from 
zero to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2005).

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  Although the veteran is currently rated 
under DC 5203, he does not demonstrate malunion or nonunion 
with or without loose movement of the clavicle or scapula.  

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the minor 
arm midway between the side and shoulder level also warrants 
a 20 percent rating.  When motion is limited to 25 degrees 
from the side, a 30 percent rating is warranted for the minor 
arm.

A review of the medical evidence reveals very few, if any, 
recent clinical findings attributable to the left shoulder.  
There is no objective indication that the veteran has sought 
or received any regular treatment for his left shoulder.  He 
has not had any surgery since 1972, and the left shoulder 
injury is not so severe as to necessitate the use of braces 
or other special devices.  Moreover, when the veteran 
recently underwent a VA examination in August 2003, he 
achieved 100 degrees of abduction on the left, i.e., he was 
capable of reaching the arm to a point slightly higher than 
shoulder level when performing abduction.  Active forward 
flexion of the left shoulder was also to 100 degrees.  It is 
apparent that he was assigned a 10 percent rating under 
Diagnostic Code 5203 analogously because he did not meet the 
criteria for the 20 percent rating based on limitation of 
motion under DC 5201.  In order to be entitled to a higher 
evaluation, limitation of motion of the arm must be to no 
more than shoulder level.  This has not been demonstrated.

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
recognize further functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating code 
under which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, supra.  In this case, there is 
evidence of painful motion, which could further limit 
functional ability during flare-ups.  However, neither the 
veteran nor the examiner indicated that pain or flare-ups 
result in functional loss that would equate to limitation of 
motion of the left shoulder to shoulder level.  Although the 
effect of the veteran's pain must be considered when making a 
rating determination, under the circumstances of this case 
the Rating Schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet.App. 194 (1997).

The Board notes that the veteran has indicated that the left 
shoulder is more disabling that reflected in the current 
rating, and he is certainly competent to describe readily 
visible and identifiable symptoms.  However, he does not 
appear to have the competency to make medical determinations.  
See Espiritu v. Derwinski; Bostain v. West, supra.  

The Board also finds that no other diagnostic code pertaining 
to the left shoulder would provide a higher disability 
evaluation.  There is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
related to the service-connected left shoulder disability, as 
contemplated by DCs 5200 and 5202.

As above, as to the potential applicability of the 
extraschedular rating provisions of 38 C.F.R. § 3.321, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.  There has been no demonstration of 
circumstances such as frequent hospitalization, or marked 
interference with employment, so as to render the applicable 
schedular criteria inapplicable.  With all due respect for 
the veteran's complaints regarding his disability, clinical 
treatment reports of record do not reflect a unique 
disability status.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable. 


ORDER

Service connection for degenerative disc disease of the 
lumbar spine with right lower extremity radiation is denied.

Entitlement to an increased evaluation for right ankle 
fracture residuals is denied.  

Entitlement to an increased evaluation for recurrent left 
shoulder dislocation is denied.  




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


